DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/697,799, was filed on Sept. 7, 2017, and claims priority from Provisional Application 62/385,291, filed Sept. 9, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/29/2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 2/29/2022.
Claims 1-6, 11-20 are pending, of which claims 1, 19, and 20 are independent.
The independent claims 1, 19, and 20 have been substantively amended. Claims 7-10 were previously cancelled.
All pending claims have been examined on the merits.  

Allowable Subject Matter
Dependent claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims 1, 19, and 20 were rewritten in independent form to include all of the limitations of the dependent claim 17 and all of the limitations of intervening claim 16. 
The following is a statement of reasons for the indication of allowable subject matter: 
Applicant’s amendments to the independent claims 1, 19, and 20 have overcome the prior art of record.  Therefore, all 35 USC § 103 rejections have been withdrawn.
The double patenting rejection is withdrawn because Applicant’s amendments to the independent claims 1, 19, and 20 in the present application are not recited in the independent claims of 15/145,721.  Furthermore, there is no double patenting rejection pending in regards to dependent claim 17.
The 35 USC § 101 rejection of dependent claim 17 is withdrawn, because it recites a technological step of “linking, at the loan processing subsystem, the information indicative of the customer client with the transmitted at least a portion of the obtained distributed ledger digital asset” and thereby technologically implements the features of intervening claim 16, “wherein the loan structure comprises information indicative of the customer client.”

Specification
Applicant’s amendment to the specification dated 2/29/2022 is entered into the record.
The amendment to para. [0040] is in page 2 of the response dated 2/29/2022. It merely corrects a minor informality, and does not constitute new matter. It replaces “if” with “of”: 
“As shown, at operation 402, a customer may sign-up for an app or other portal to LPS subsystem 10 (e.g., an application 119 [[if]] of customer subsystem 100b).”

The amendment to para. [0041] is in page 3 of the response dated 2/29/2022. It merely corrects a minor informality, and does not constitute new matter. It adds the second close parenthesis to “alternate blockchains within public or private environments) )”:
“Any processing of one, some, or each of operations 502, 504, and 510 may include identity verification and/or scoring assignment and/or recordation in a blockchain 508 (e.g., any suitable distributed ledger technology (e.g., sidechain technology with public or private networks and/or alternate blockchains within public or private environments) ) at operation 506.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, without significantly more. 
More specifically, the claims recite “Fundamental Economic Practice", specifically “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
For example, in regards to independent claim 1, it recites the following features (the abstract idea is in regular font, and the “additional elements” to the abstract idea are underlined):
1. (Currently Amended) A method comprising:
prior to conducting, at a loan processing subsystem, any interaction with a customer client, obtaining, at a temporary distributed ledger digital asset address of the loan processing subsystem, a distributed ledger digital asset from a distributed ledger digital asset network subsystem;
after obtaining the distributed ledger digital asset, receiving, at the loan processing subsystem, a loan request from a first subsystem on behalf of the customer client, wherein the loan request is for a value;
after receiving the loan request, determining, at the loan processing subsystem, a loan structure for the loan request based on the value and the customer client, wherein the determining comprises guaranteeing, at the loan processing subsystem, that a deposit has been made, after obtaining the distributed ledger digital asset, on behalf of the customer client based on the value;
after determining the loan structure, transmitting at least a portion of the obtained distributed ledger digital asset from the temporary distributed ledger digital asset address of the loan processing subsystem to a distributed ledger digital asset wallet of a merchant client subsystem without the intervention of any central authority as at least one loan payout based on the determined loan structure; and
after transmitting the at least a portion of the obtained distributed ledger digital asset, receiving a fiat money asset, at the loan processing subsystem, from at least one of a customer client subsystem on behalf of the customer client or a fiat money asset network subsystem on behalf of the customer client as at least one loan payoff based on the determined loan structure.

This judicial exception is not integrated into a practical application, because the features in claim 1 that are not directed to the abstract idea of a “loan structure” and “loan payment” are “extra solution activity” (e.g. data gathering and transmitting steps) that do not add a meaningful limitation to the method. 
Such “extra solution activity” steps include:
“obtaining, at a temporary distributed ledger digital asset address of the loan processing subsystem, a distributed ledger digital asset from a distributed ledger digital asset network subsystem;” and
“transmitting at least a portion of the obtained distributed ledger digital asset from the temporary distributed ledger digital asset address of the loan processing subsystem to a distributed ledger digital asset wallet of a merchant client subsystem without the intervention of any central authority”
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “obtaining” data and “transmitting” data are well-understood, routine, and conventional computer functions, as the recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claims 19 and 20 are rejected on the same grounds.
Dependent claims 2-6, 11-16, and 18 are rejected because these claims depend from rejected independent claim 1, and because their claimed features merely further define the abstract idea.

RESPONSE TO ARGUMENTS
Re: Specification
The Examiner agrees to enter Applicant’s amendments to the specification filed 2/29/2022 into the record. 

Re: Double Patenting
The double patenting rejection is withdrawn because Applicant’s amendments to the independent claims 1, 19, and 20 in the present application are not recited, nor are an obvious variation, of the claims of 15/145,721.  
Furthermore, there is no double patenting rejection pending in regards to allowable dependent claim 17 (which is currently objected to because it depends from a rejected independent claim).

Re: Claim Rejections - 35 USC § 101
Applicant’s arguments filed 9/16/2020 have been fully considered but they are not persuasive. 
The Examiner reiterates that the claims are directed to an abstract idea (more specifically, to a “Fundamental Economic Practice", specifically “Concepts Relating to Agreements Between People for Performance of Financial Transactions”), without “substantially more” than the abstract idea itself.
The most recent amendments to the independent claims are further amendments to the abstract idea of determining that a collateral has been deposited for a loan.  These amendments are not “substantially more” than the abstract idea itself.
However, the 35 USC § 101 rejection of dependent claim 17 is withdrawn, because it recites a technological step of “linking, at the loan processing subsystem, the information indicative of the customer client with the transmitted at least a portion of the obtained distributed ledger digital asset” and thereby technologically implements the features of intervening claim 16, “wherein the loan structure comprises information indicative of the customer client.”

Re: Claim Rejections - 35 USC § 103
Applicant’s amendments to the independent claims 1, 19, and 20 have overcome the prior art of record. 
Therefore, all 35 USC § 103 rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 2022/0130005 “Digital asset management systems and methods”.  Found in the IP.com search. Effective priority date is too recent to qualify as prior art.
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 24, 2022